Citation Nr: 1000359	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right hand and arm 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Newark, New Jersey, currently 
retains jurisdiction of the Veteran's claim.

The Veteran testified at a Board hearing at the RO in Newark, 
New Jersey, before the undersigned Veteran's Law Judge in 
January 2006.  A transcript of that hearing is of record.

In July 2006 and March 2008 the Board remanded the Veteran's 
claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a right hand and arm 
disability.  He testified that he injured his right hand and 
arm when he fell off an airplane wing at Charleston Air Force 
Base, South Carolina, in 1974, and that at that time x-rays 
were taken of his right hip.   

As directed by the July 2006 Board remand, a VA examination 
was conducted in June 2007 regarding the nature and etiology 
of the Veteran's claimed right hand and arm disability.  The 
examiner noted a review of the Veteran's claim file.  
Following a physical examination and x-rays, assessments of 
right rotator cuff tendonitis and right hand sprain/strain 
were given.  The examiner opined that he saw no evidence of a 
shoulder or hand injury while the Veteran was in service, so 
he does not feel that his current right shoulder and hand 
injuries are related to his military service.  
A September 1974 service treatment record (STR) notes that 
the Veteran had trauma to his right hand, and that the 
Veteran fell and has pain over his metacarpophalangeal (MCP) 
joints.  Negative x-rays.  

The Veteran has testified that he fell and injured his right 
hand and shoulder during service.  The Veteran is competent 
to state whether he experienced pain due to a fall during 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Further, the Veteran's STRs corroborate his testimony, and 
the Board finds his statements to be credible.  Therefore, 
his fall during service is conceded.  

It therefore appears that the June 2007 VA examiner based his 
opinion on an incorrect factual basis regarding whether the 
Veteran fell and injured his right hand and arm during 
service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
medical opinion based on an inaccurate factual premise is not 
probative).  Thus, new VA examination and opinion should be 
provided regarding the nature and etiology of the Veteran's 
claimed right hand and arm disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 
(c).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his current right hand and arm 
disability.  As to any current right hand 
or arm, to include the shoulder, 
disability identified, the examiner is to 
provide an opinion as to whether it is as 
likely as not related to service.  The 
examiner must accept as fact that the 
Veteran fell on to his right hand and arm 
during service.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and discuss the September 1974 STR 
indicating that the Veteran had trauma to 
his right hand.  A detailed rationale for 
all medical opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


